Norval, J.
This was a proceeding in garnishment after judgment. From an order of the district court sustaining the garnishment proceedings on behalf of the Omaha National *797Bank an appeal was prosecuted to this court by the garnishee, Frank E. Moores, and the interveners, the Dixon National Bank of Dixon, Illinois, the Thompson National Bank of-Thompson, Connecticut, and the Middleborough National Bank of Middle-borough, Massachusetts. Subsequently said garnishee and interveners filed a petition in error.
The order of the court below which is now assailed was made in a law action, and cannot be reviewed by appeal. (Nebraska Loan & Trust Co. v. Lincoln & B. H. R. Co. 53 Neb. 246; Nebraska Wesleyan University v. Craig’s Estate, 54 Neb. 173; Campbell v. Farmers & Merchants Bank of Elk Creek, 49 Neb. 143.)
The petition in error must be dismissed, since the same was filed in this court more than one year subsequent to the making of the order sought to be reviewed. (Rogers v. Redick, 10 Neb. 332; Patterson v. Woodland, 28 Neb. 250; Clark v. Morgan, 21 Neb. 673; Chapman v. Allen, 33 Neb. 129; Scarborough v. Myrick, 47 Neb. 794; Hansen v. Kinney, 46 Neb. 207; Record v. Butters, 42 Neb. 786.)
Dismissed.-